Case 4:19-cV-01097 Document 1-7 Filed on 03/25/19 in TXSD Page 1 of 3

THE AMERICAN ARBITRATI()N ASSOCIATION
VERONICA DAVIS,
Claimant,
v. Case No. 01-17-0006-80()7
CONN APPLIANCES, INC.,

Respondent

AWARD

I, Michael Russell, the arbitrator in the above captioned action, having been appointed in a
manner consistent with the parties’ agreement, having heard the proof during an in-person hearing in
Memphis, Tennessee on February 5, 20l9, and having considered both the oral and written arguments of
counsel, make the following award in accordance with the Consumer Rules of the American Arbitration
Association.
l. Veronica Davis (hereinafter “Claimant”) and Conn Appliances, Inc. (hereinafter “Respondent”)
entered into a valid retail installment contract on or about August 5, 2015. The contract was for the
purchase of certain home furnishings and specifically provided that Claimant may be contacted by
Respondent using an automated dialing system for the telephone numbers that Claimant provided
2. The contract provided that payments were due on fifth (5“‘) day of each month, though no late
fees would be assessed until the tenth (l ()“‘) day after the due date.
3. Clairnant credibly testified that Respondent’s representative told her at the time of the contract
that the payment would not be considered late until the tenth (l Oth) day after the due date.
4. Proof at the hearing corroborated that a “grace period” was a concept that had been used in
Respondent’s organization One of Respondent’s telephone representatives used that phrase without
being prompted, and Clint Walton, Respondent’s corporate representative at the hearing, admitted that

was a phrase that had been used by company employees in the past.

Case 4:19-cV-01097 Document 1-7 Filed on 03/25/19 in TXSD Page 2 of 3

5. Respondent systemically and repeatedly called Claimant after the fifth (5“‘) day of the month but
before the tenth (lOth) day after the due date using its telephone dialing system, which I find was an
automated telephone dialing system.

6. Claimant brought the present action pursuant to the Telephone Consumer Protection Act, 47
U.S.C. 227 et seq (hereinafter the “TCPA”), arguing that Respondent violated the TCPA by repeatedly
calling her cellular telephone number after Claimant had revoked consent to be called.

7. As a threshold matter, Respondent argues that the system it used to call Claimant was not an
automated telephone dialing system (“ATDS”). The Arbitrator disagrees and finds that the system used
by Respondent was an ATDS.

8. Based upon the testimony at the hearing about the nature of the system, the documentary
evidence, the credibility determinations made regarding the witnesses, and the legal authority before me, l
find that Respondent’s system satisfies the definition of an ATDS.

9. l find that Claimant revoked her consent to be called by an ATDS on l\/Iarch l3, 20l 7.

l(). Nevertheless, Respondent continued to call Claimant, and Claimant continued to revoke her
consent to be called

]l. Respondent argues that, even if Claimant revoked consent at some point, she gave re-consent on
subsequent telephone calls. Respondent’s argument, however, fails for at least two reasons.

12. First, the Arbitrator has reviewed the totality of the telephone calls at issue. Respondent’s
argument attempts to take isolated comments out of context Based on the context of those calls, the tone
and inflection in Claimant’s voice, and the totality of the statements made, l find that Claimant did not re-
consent to the calls.

13. Second, in the alternative, l find that Respondent is equitably estopped from arguing that
Claimant re-consented to calls after previously withdrawing her consent. The conversations where
Respondent claims that Claimant re-consented would never have taken place had Respondent not
continued to violate the TCPA by calling Claimant after consent was withdrawn To find that Claimant

had re~consented would allow Respondent to benefit from its continued violation of the TCPA.

Case 4:19-cV-01097 Document 1-7 Filed on 03/25/19 in TXSD Page 3 of 3

Accordingly, I find that Respondent is equitably estopped from claiming re-consent as a result of
telephone calls that never would have taken place had Respondent complied with the TCPA.

14. Respondent violated the TCPA with respect to 306 calls it made after l\/Iarch 13, 2017.

15. When Claimant withdrew her consent, Respondent made an annotation in its records as follows:
“STATED IKKNOW [sic] WHO SHE IS DID NOT WANT TO VERIFY AND STATED SHE WILL
SUE FOR HARASSMENT . . .” Nevertheless, Respondent continued to call Claimant, and Claimant
continued to object to the calls. Accordingly, l find that Respondent’s violation of the TCPA was willful
and knowing

l6. Because Respondent’s violation of the TCPA was willful and knowing, Claimant is entitled to
$1500 per call.

l7. Accordingly, l hereby award Claimant $459,0()0.()0.

l8. The administrative fees of the American Arbitration Association, totaling $2,4()(), shall be born as
incurred, and the arbitrator’s compensation, totaling $2,250 shall be born as incurred

19. Respondent shall have thirty (30) days from the date of this Award to deliver the awarded funds
to Claimant.

20. This Award is in full settlement and resolution of all claims and counterclaims in this arbitration
All claims not expressly granted are hereby denied

IT IS SO ORDERED.

M?M

Michael L. Russell
Arbitrator

Date: 777‘?“"'/; 251", 739/7

 

